Citation Nr: 1812227	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a bilateral ankle disability.

2. Entitlement to service connection for bilateral ankle disability. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge, who is rending the determination for this claim.

The Veteran has filed a separate claim for depression which is currently on appeal with the RO. Therefore, the Board will limit this decision to just addressing PTSD. 


FINDINGS OF FACT

1. In a February 1999 rating decision, service connection for a bilateral ankle disability was denied.  The Veteran was notified of the decision that same month, along with his appeal rights, and he did not appeal the decision nor was new and material evidence received within one year of the decision.

2. Evidence received since the February 1999 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral ankle disability.

3. The Veteran does not have a current ankle disability that is related to service or a service-connected disability.

4. The Veteran's PTSD is not related to a verified in-service stressor. 


CONCLUSIONS OF LAW

1. The RO February 1999 decision that denied the claim of entitlement to service connection for bilateral ankle disability is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The additional evidence received since this final decision is new and material, and the claim of service connection for bilateral ankle disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a bilateral ankle disability have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1101, 1110, 1111(b), 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. New and Material Evidence

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Id. Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, in a February 1999 decision, the RO denied the claim of entitlement to service connection for a bilateral ankle disability because there was no nexus of a chronic disability connected to the Veteran's military service. Although the Veteran has a documented injury in service there were no residuals noted from that injury, and therefore the claim was denied. 

The Veteran was notified of the RO's denial by a February 1999 letter of the decision, to include his appellate rights. The Veteran did not appeal this decision nor was new and material evidence received within one year of the February 1999 decision. Thus, the February 1999 RO decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); see also 38 C.F.R. §§ 3.156(a), 20.1103. 

Since the February 1999 decision, the Veteran has submitted additional lay statements and medical evidence that he states support his claim of connection to service for bilateral ankle disability on a secondary basis to his service-connected low back strain. He made such contentions in a February 2009 statement in support of claim. 

Evidence associated with the claims file since the February 1999 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement as it is evidence for a new theory of entitlement to service connection for the Veteran's bilateral ankle claim. Therefore, the Board agrees with the RO's decision to reopen the claim based on this new evidence, and the petition to reopen is granted. 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a) (2012). The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IIIa. Service Connection - Bilateral Ankle disability

The Veteran was denied a direct claim for bilateral ankle sprains for February 1999. 
He is now claiming secondary bilateral ankle disability to his service-connected back disability as well. In granting all benefit of the doubt to the Veteran, the Board will address both means of service connection. Also in regard to a current disability the Board recognizes that the Veteran has a current disability, diagnosed at his September 2009 VA examination as hyper laxity of both ankles. 

Direct Service Connection

The Veteran was originally denied a direct service connection claim for his bilateral disability due to a lack of a current disability that connected to service. The Veteran has several noted incidents and treatment for his ankles while in service including a right ankle sprain while playing basketball in May 1993, a twisted right ankle in January 1994, and a twisted left ankle walking upstairs in November 1994. The Veteran was diagnosed at his July 1998 post-service VA examination with status post bilateral ankle sprains without residuals. The examiner still stated that there was no chronic disability because the Veteran was not having any effect from his in service injuries or any testing results that would indicate there was a chronic problem at the time of examination. All of his physical testing appeared normal including his gait, coordination and range of motion. There was no evidence of fracture, dislocation or other abnormality. Although there was a diagnosis, there was no chronic disability connecting his current diagnosis to the diagnoses and injuries in service. Therefore, the claim was denied. 

There is still no nexus between the Veteran's current disability and his military service. Although the Veteran's September 2009 VA examination added a new diagnosis of hyper laxity of the bilateral ankles, there is still no connection to service. The September 2009 examiner opined that the Veteran's current disability was most likely congenital. The examiner concluded that although the disease may have been a factor in the Veteran's ankle sprains during service, there were no residuals or current disability from those in-service sprains. The examiner stated that x-rays of the Veteran's ankles do not show any joint disease, including arthritis, which would be prevalent by now if started in service almost 15 years prior. This opinion reflects the same opinion as the July 1998 exam that while the Veteran did have in-service injuries to both of his ankles, there are no residual effects connected to his current disability, and therefore there is no nexus to service. With no nexus to service, the Board finds that the Veteran's claim must be denied on a direct basis.

Secondary Service Connection 

The Veteran filed a claim in February 2009 claiming that his service-connected back strain was the cause of his current bilateral ankle disability due to the extra strain put on his knees and ankles. At the Veteran's VA examination in September 2009 the Veteran reported symptoms such as instability, pain, stiffness and swelling in his ankles. Upon further physical examination, the examiner noted that the Veteran had tenderness and instability with evidence of abnormal weight bearing on both ankles through evidence of calluses and abnormal shoe wear. However, there were no issues of painful motion or any type of bone deformity, fracture or dislocation. The examiner opined that the Veteran's bilateral ankle condition is hyper laxity and was less likely than not caused by his back disability. The examiner went on to state that the hyperextensibility that exist in the Veteran's ankles was again most likely congenital. The examiner failed to see any connection of the ankle disabilities to the back disability, as there is no scoliosis and no abnormal gait. The examiner added that even with the pain that sometimes radiates through the Veteran's legs and causes him to limit some of his walking, this would not add any irritation to the Veteran's ankle disability. 

The Board acknowledges the Veteran's statements as to his concerns and symptoms that he is experiencing regarding his ankles and his belief that this disability is an extension of his service-connected back disability. However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's bilateral disability was caused or aggravated by his lower back strain falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, the Board finds the medical evidence and opinions more probative to the deciding of this claim. 

The Board finds that the evidence weighs against the Veteran's claim for a bilateral ankle disability. Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IIIb. Service Connection-PTSD

Service connection for PTSD has unique evidentiary requirements. It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).
 
In regard to an in-service stressor, if it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C. § 1154(b) requires that the veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability. It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board first notes that the Veteran has a diagnosis of PTSD verified at his July 2014 VA examination. However, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for PTSD. The reasons for this determination are explained below.

Here, in addressing the Veteran's stressors, the Veteran identified three stressors that he believed caused his PTSD. He first started experiencing his PTSD symptoms in 2011 at a VA's doctor's appointment when given a PTSD screening. The Veteran stated in his testimony at his October 2017 hearing that his first stressor happened while in service around 1993 or 1994, when he was a first responder to a car accident where a victim was impaled in the chest and died on scene with the Veteran watching. The Veteran says that he had occasional nightmares about it in service, but was able to suppress any additional symptomology while in service. The second stressor he stated also happened in the same time frame, was when he was doing life guard training and saw a man drowning. The Veteran states that he jumped in and pulled the person out, but the man was pronounced dead on the scene presumed to be from a heart attack. The third and final in-service stressor was a motor vehicle accident that the Veteran was involved in where he was driving, hit the back of another military vehicle due to some miscommunication, and his passenger, a subordinate, was badly injured. 

In the June 2014 VA examination report, the examiner concluded that all three stressors were not related to the Veteran's fear of hostile military or terrorist activity, nor were they related to personal assault.  Additionally, none of these stressors involved the Veteran engaging in combat.  Thus, the stressors the Veteran provided must be verified.  As for stressors one and two, involving the person impaled in a car accident and saving someone who was drowning, the Veteran has not submitted evidence corroborating these stressors.  Thus, the Board finds that these stressors have not been verified. 

A formal finding was made in November 2013 that none of the Veteran's stressors were researchable and therefore could be verified. Therefore, even though the Veteran was given a VA examination in August 2013 that diagnosed him with PTSD that conforms to the DSM criteria, it was based on an unverified stressor and therefore, not eligible for service connection. By the time the Veteran was afforded his June 2014 examination his third stressor had been verified. However, the examiner opined that this stressor was not enough to meet the DSM PTSD diagnosis criteria. 

A PTSD diagnosis must be made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. § 4.125(a). According to the DSM, diagnosis requires responding with intense fear, helplessness, or horror after experiencing, witnessing, or confronting an event or events, known as a stressor, that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others. Cohen v. Brown, 10 Vet. App. 128 (1997). Here, the only verified stressor is the third one from the Veteran's service which is the motor vehicle accident. No deaths occurred during this incident. The concern the Veteran felt following this incident was for his injured passenger. As far as symptoms for this particular stressor, the Veteran reported experiencing intrusive memories about twice a week and that seeing blood triggers him and causes him to have dreams at night about the accident. However, the examiner opined that the PTSD DSM qualifying symptoms that were shown through the medical treatment records and clinical examination of the Veteran mostly related to his first and second stressors, neither of which were corroborated. 

While the Veteran meets the necessary DSM criteria for PTSD, it is not because of his verified stressor. The examiner explained that majority of the reoccurring symptoms that the Veteran is experiencing, such as avoidance of certain stimuli, anxiety, irritability, hyperarousal and frequent sleep disturbances are due to his other claimed stressors. It is that symptomology that led the examiner to diagnose the Veteran with PTSD. Even in his mental health treatment records, the Veteran rarely specifically indicates that the third stressor causes him stress. At the Veteran's August 2013 PTSD examination, the Veteran presented unkempt and had not showered because he said he was triggered by water due to his second stressor with the man dying in the pool. The examiner found that the Veteran was not exhibiting symptomology near that level for his third stressor. As the third stressor is the only verified stressor, the PTSD diagnosis must be based off of that stressor in order to be granted service connection. The examiner wrote, "In conclusion, it does not appear that symptoms associated with the stressor of witnessing his passenger's head hit the windshield are sufficient to warrant a diagnosis of PTSD on their own." Here, the Veteran's symptoms associated with his verified stressor do not rise to the level necessary to meet the DSM criteria. Therefore, his claim for service connection for PTSD must be denied. 

The Board finds that the evidence weighs against the Veteran's only verified stressor being the source of his PTSD diagnosis. Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The petition to reopen the claim for service connection for a bilateral ankle disability is granted. 

Entitlement to service connection for bilateral ankle disability is denied. 

Entitlement to service connection for PTSD is denied. 




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


